DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-4 and 6-29 of the Amendment filed on 18 May 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4 and 6-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1-4 and 6-28 is a process under 35 USC 101. As such, claims 1-4 and 6-28 appear to meet the criteria for patent eligibility of Step 1. Claims 1-4 and 6-28 are ineligible, however, for failing to meet the criteria of subsequent steps of the patent eligibility analysis, as explained in paragraphs below. As for independent claim 29, the claim fails to meet the criteria of Step 1. Per the Subject Matter Eligibility of Computer Readable Media Memorandum of January 26, 2010, the claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim, drawn to a “computer-readable medium,” covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification, as in the present application, is silent. (See MPEP 2111.01.) When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.) A claim, such as claim 29, drawn to such a storage medium that covers both transitory and non-transitory embodiments, may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. (Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 USC 101).) Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. (See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).) But in the present application, only adding the limitation “non-transitory” to claim 29 would not necessarily overcome the asserted ineligibility rejection, for reasons similar to those outlined above and below with regard to claims 1-4 and 6-28.
	Turning back to claims 1-4 and 6-28, the next step of the patent eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Amendment as an example, the claim recites the following abstract idea limitations:
 “A” “method for evaluating operation of a system architecture.”
“Obtaining a first system model, the first system model being a multi-layer mathematical model of a first system, layers of the multi-layer model comprising a process layer, an implementation layer, and a physical layer.”
“Obtaining a second system model and a third system model, the second and third system models modeling characteristics of a second system and a third system, respectively.”
“Generating a multi-system model representing a multi-system including the first, second and third systems, the multi-system model incorporating the first, second and third system models.”
“Incorporating links into the multi-system model, each of the links modeling a direct dependency between performance of at least two of the first, second and third systems.”
“Modeling performance metrics of the multi-system model under plural sets of operational parameters, said modeling including determining a change in performance metrics of at least one of the first, second and third system models based on the at least one link.”
“Identifying a cross-system risk based on the modeled performance metrics, the cross-system risk indicating a change in performance metrics of one of the system models due to a modeled action that propagates through at least two of the links, the change in performance metrics exceeding at least one predetermined threshold.”
“Generating a map relating at least one source of the cross-system risk to the one of the system models.”
“Determining at least one remedy, the at least one remedy identifying a modification to at least one of the first, second and third systems to avoid the cross-system risk.”
“Updating at least one of the first, second and third system models to incorporate the modification.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as: fundamental economic principles or practices (including mitigating risk), and managing personal behavior (including following rules or instructions in the form of a workflow), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of claim 1 also can be characterized as concepts performed in the human mind, including making observations (e.g., the claimed “obtaining”), performing evaluations (e.g., the claimed “modeling performance metrics”), making judgments (e.g., the claimed “identifying a cross-system risk”), and asserting opinions (e.g., the claimed “determining at least one remedy”), among other thought-processes, and thus, the limitations fall within the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Amendment as an example, the claim recites the following additional element limitations:
The claimed “method” is “computer implemented.”
The claimed “method” being “in a computer processor.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, and selecting a particular generic function for computer hardware to perform from within a range of well-known, routine, conventional functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); and a commonplace business method or mathematical algorithm being applied on a general purpose computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Claims 2-4 and 6-28 depend from independent claim 1, and thus, each of claims 2-4 and 6-28 includes all of the limitations of claim 1. The dependent claims expand upon the limitations introduced by claim 1. The ineligibility rationales applied in the rejection of claim 1 also apply to the dependent claims. As a result, claims 2-4 and 6-28 also are rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2014/0339263 A1 to Abu El Ata et al. (“Abu El Ata”) in view of U.S. Pat. App. Pub. No. 2019/0188615 A1 to Liu (“Liu) (filed 11 January 2018).
Regarding independent claim 1, Abu El Ata teaches the following limitations:
“A computer implemented method for evaluating operation of a system architecture, comprising: in a computer processor: obtaining a first system model, the first system model being a multi-layer mathematical model of a first system, layers of the multi-layer model comprising a process layer, an implementation layer, and a physical layer.” Abu El Ata teaches, in its claim 1, “A computer implemented method for evaluating operation of a system architecture, comprising: in a computer processor: obtaining a multi-layer mathematical model of a system, layers of the multi-layer model comprising a process layer, an implementation layer, and a physical layer.” Abu El Ata teaches, in para. [0066], “In practice, assembly 12 models the IS architecture of the subject enterprise and in particular for each layer of the multilayer mathematical model, provides cost modeling (a cost architecture model) and quality of service modeling (a service architecture model).” Abu El Ata teaches, in para. [0069], “A business architecture stage or module 20 provides a graphical user interface through which the system architect constructs a multi-layer mathematical model of an enterprise IS architecture. The IS architecture has a business architecture which supports the business process design that was input at business service analysis module 10. Likewise at a service architecture module 21, the system architect constructs a respective multi-layer mathematical model that supports the enterprise description (plans and practices) input at the corporate modeling stage 11.” Abu El Ata teaches, in para. [0152], “FIG. 14b illustrates a graphic user interface (GUI) view of a structure 670 of an example business service model, such as the business service model 521, 522 described above with reference to FIGS. 12 and 13.” Abu El Ata teaches, in para. [0153], “By providing a multi-layered structure 670 for each business service model to be emulated with an enterprise model (e.g., enterprise model 500 in FIG. 11), operations of the IS architecture and external resources can be organized in a logical hierarchy, thereby simplifying analysis and optimization for each business service model.” Any of the many multi-layered models of Abu El Ata can read on the claimed “first system model.”
“Obtaining a second system model and a third system model, the second and third system models modeling characteristics of a second system and a third system, respectively.” Abu El Ata teaches, in para. [0144], “FIG. 12 is a block diagram illustrating a business services model 510. The business services model 510 includes a number of business service models 521, 522, a register of operational parameters 535, and a model of external resources and dynamics 530. The external resources and dynamics model 530 includes a number of models of elements of an enterprise external to the IS architecture, such as human operators, as well as other factors associated with a business service, such as third party services and transportation of products.” Obtaining the business service models and/or the external resources and dynamics model of Abu El Ata reads on the claimed “obtaining a second system model and a third system model, the second and third system models modeling characteristics of a second system and a third system, respectively.”
“Generating a multi-system model representing a multi-system including the first, second and third systems, the multi-system model incorporating the first, second and third system models.” Abu El Ata teaches, in para. [0143], “FIG. 11 is a block diagram illustrating an enterprise model 500. The enterprise model includes an assembly mathematical model 512 and a business services model 510. The assembly mathematical model 512, a model of the IS architecture of the enterprise, may be comparable to the assembly 12 and the mathematical model 875, described above with respect to FIGS. 1 and 8, and may incorporate features of the mathematical model 62, reference model 64 and predictive model 66, described above with reference to FIG. 6.” Abu El Ata teaches, in para. [0144], “FIG. 12 is a block diagram illustrating a business services model 510. The business services model 510 includes a number of business service models 521, 522, a register of operational parameters 535, and a model of external resources and dynamics 530.” Generating of the enterprise model of Abu El Ata reads on the claimed “generating a multi-system model representing a multi-system including the first, second and third systems, the multi-system model incorporating the first, second and third system models.”
“Incorporating” relationships “into the multi-system model, each of the” relationships “modeling a direct dependency between performance of at least two of the first, second and third systems.” Abu El Ata teaches, in para. [0146], “FIG. 13 is a flow diagram depicting an example process of emulating a business service model 521. With reference to FIG. 12, described above, the business service model 521 includes a workflow defining one or more processes and operations to be emulated by the mathematical model 512 and external resources and dynamics model 530. The business service model 521 itself is also emulated, for example by a mathematical modeling engine 49 (described above with reference to FIG. 1) or enterprise emulator 1110 (described below with reference to FIG. 16).” Abu El Ata teaches, in para. [0147], “Emulation at the models 530, 512 may require communications between the models; for example, the business process at the mathematical model 512 may include a step requiring action by a human operator. In response, the mathematical model may transmit a detailed request for emulation of the required action to the external resources model 530, and the external resources model 530 may reply to the mathematical model 512 when emulation of the action is complete.” The incorporating of arrows as shown in FIG. 13 of Abu El Ata reads on the claimed “incorporating” relationships “into the multi-system model, each of the” relationships “modeling a direct dependency between performance of at least two of the first, second and third systems.”
“Modeling performance metrics of the multi-system model under plural sets of operational parameters, said modeling including determining a change in performance metrics of at least one of the first, second and third system models based on the at least one” relationship. Abu El Ata teaches, in para. [0009], “In an example embodiment of identifying and reporting one or more risks, a multi-layer mathematical model of a system bay be provided. Layers of the multi-layer model may comprise a process layer, an implementation layer, and a physical layer. Performance metrics of the multi-layer model may be modeled under plural sets of operational parameters, where the performance metrics include dimensions of cost, quality of service and throughput.” At least this passage of Abu El Ata explicitly reads on the first part of the claim. Abu El Ata teaches, in para. [0146], “FIG. 13 is a flow diagram depicting an example process of emulating a business service model 521. With reference to FIG. 12, described above, the business service model 521 includes a workflow defining one or more processes and operations to be emulated by the mathematical model 512 and external resources and dynamics model 530. The business service model 521 itself is also emulated, for example by a mathematical modeling engine 49 (described above with reference to FIG. 1) or enterprise emulator 1110 (described below with reference to FIG. 16).” Abu El Ata teaches, in para. [0147], “Emulation at the models 530, 512 may require communications between the models; for example, the business process at the mathematical model 512 may include a step requiring action by a human operator. In response, the mathematical model may transmit a detailed request for emulation of the required action to the external resources model 530, and the external resources model 530 may reply to the mathematical model 512 when emulation of the action is complete.” Emulating processes and operations using models to generate results in Abu El Ata reads on the claimed “said modeling including determining a change in performance metrics of at least one of the first, second and third system models based on the at least one” relationship.
“Identifying a cross-system risk based on the modeled performance metrics, the cross-system risk indicating a change in performance metrics of one of the system models due to a modeled action that propagates through at least two of the” relationships, “the change in performance metrics exceeding at least one predetermined threshold.” Abu El Ata teaches, in para. [0146], “FIG. 13 is a flow diagram depicting an example process of emulating a business service model 521. With reference to FIG. 12, described above, the business service model 521 includes a workflow defining one or more processes and operations to be emulated by the mathematical model 512 and external resources and dynamics model 530. The business service model 521 itself is also emulated, for example by a mathematical modeling engine 49 (described above with reference to FIG. 1) or enterprise emulator 1110 (described below with reference to FIG. 16).” Abu El Ata teaches, in para. [0286], “The possibility of an adverse event, as described above, presents an apparent risk to the operation of a system, or even to the integrity of the system itself. An adverse event may be identified based on a rate of change in performance metrics or other characteristics, where one or more of those metrics exceed a threshold rate of change.” The identifying of adverse events based on emulating the models and monitoring rates of change of performance metrics in Abu El Ata reads on the claimed “identifying a cross-system risk based on the modeled performance metrics, the cross-system risk indicating a change in performance metrics of one of the system models,” wherein the adverse events of Abu El Ata read on the claimed “cross-system risk.” The relationships between the models used in the emulating of Abu El Ata (see, e.g., FIG. 13), read on the claimed “change” “due to a modeled action that propagates through at least two of the” relationships.” The determining of performance metrics exceeding the threshold rate of change of Abu El Ata reads on the claimed “the change in performance metrics exceeding at least one predetermined threshold.”
“Generating a map relating at least one source of the cross-system risk to the one of the system models.” Abu El Ata teaches, in para. [0009], “Performance metrics of the multi-layer model may be modeled under plural sets of operational parameters, where the performance metrics include dimensions of cost, quality of service and throughput. From these performance metrics, one or more adverse events may be identified based on a rate of change in the performance metrics exceeding at least one predetermined threshold. Given the identified adverse event(s), a map can be generated to relate the adverse event(s) to corresponding instances of the plural sets of operational parameters. Based on this map, one or more risks can be determined and reported, where the risk(s) define a probability of an outcome including the at least one adverse event.”
“Determining at least one remedy, the at least one remedy identifying a modification to at least one of the first, second and third systems to avoid the cross-system risk.” Abu El Ata teaches, in para. [0146], “FIG. 13 is a flow diagram depicting an example process of emulating a business service model 521. With reference to FIG. 12, described above, the business service model 521 includes a workflow defining one or more processes and operations to be emulated by the mathematical model 512 and external resources and dynamics model 530. The business service model 521 itself is also emulated, for example by a mathematical modeling engine 49 (described above with reference to FIG. 1) or enterprise emulator 1110 (described below with reference to FIG. 16).” Abu El Ata teaches, in its claim 5, “determining at least one remedy, the at least one remedy identifying a modification to the system architecture to avoid the at least one risk, the lookup table cross-referencing the states of the system to corresponding ones of the at least one risk and the at least one remedy.” The determining of remedies based on emulating of the models in Abu El Ata reads on the claimed “determining at least one remedy, the at least one remedy identifying a modification to at least one of the first, second and third systems to avoid the cross-system risk,” wherein systems associated with the models in Abu El Ata read on the claimed “first, second and third systems.”
“Updating at least one of the first, second and third system models to incorporate the modification.” Abu El Ata teaches, in para. [0073], “If unacceptable modeled enterprise and/or business performance metrics are identified, a rule-based modification engine 25 determines appropriate improvement inducing modifications to the three dimensional (e.g., throughput, service, cost), multi-layer model of the enterprise IS architecture.” Abu El Ata teaches, in para. [0074], “If accepted, the service architecture module 21 automatically incorporates the proposed modifications into the three dimensional multi-layer model of the enterprise IS architecture.” The incorporating of proposed modifications to the multi-layer model in Abu El Ata reads on the claimed “updating at least one of the first, second and third system models to incorporate the modification.” The corresponding modification to “IT ARCHITECTURE 512,” resulting in modification of the “ENTERPRISE MODEL 500” in FIG. 16 of Abu El Ata reads on the claimed “updating” “the first, second and third system models.”
Liu teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Abu El Ata:
The aforementioned relationships include “links.” Liu teaches, in its claim 19, “in response to receiving a first computer model, determining that the first computer model is of a first type of computer model; extracting different portions of the first computer model according to a first extraction scheme selected based on the determining that the first computer model is of the first type; generating a first node structure comprising a plurality of inter-connected nodes from the different portions extracted from the first computer model, wherein the plurality of inter-connected nodes comprises at least a first input node, a first output node, and a first computation node; in response to receiving a second computer model, determining that the second computer model is of a second type of computer model different from the first type; extracting different portions of the second computer model according to a second extraction scheme selected based on the determining that the second computer model is of the second type; generating a second node structure comprising a plurality of inter-connected nodes from the different portions extracted from the second computer model, wherein the plurality of inter-connected nodes comprises at least a second input node, a second output node, and a second computation node; merging the first node structure and the second node structure to produce a merged node structure; and generating the universal computer model based on the merged node structure.” The inter-connections between nodes in the universal computer model in Liu read on the claimed “links.”
Liu describes, in its abstract, “Methods and systems for generating a universal computer model for assessing a risk in an electronic transaction based on one or more risk assessment models,” similar to the claimed invention and to Abu El Ata. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interrelated and connected models of Abu El Ata, to include the linking of model nodes of Liu, to improve risk assessment modeling by facilitating “utilizing multiple risk assessment models in tandem,” as taught by Liu (see para. [0004]).
Regarding claim 2, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 1, further comprising: identifying variation of the cross-system risk under the plural sets of operational parameters.” Abu El Ata teaches, in para. [0249], “Given the static and dynamic definitions of the subject system (2105, 2110), a mathematical model of the subject system or environments is then constructed for emulation (2115). The mathematical model may be constructed as described above with reference to FIGS. 1-5, and as described in U.S. Pat. No. 6,311,144 (herein incorporated by reference). Inputs of this stage include the dynamic complexity definition produced in stage (2110), defined mathematical techniques for emulation of the model, and computer programming techniques for production of the model. Outputs of this stage (2115) include the emulator that can be used to establish the dynamic complexity and the resulting behavior patterns of the defined environment or system.” The establishing of dynamic complexity and resulting behavior patterns through emulating with models in Abu El Ata reads on the claimed “identifying variation of the cross-system risk under the plural sets of operational parameters.”
“Determining a function relating the performance metrics and the cross-system risk based on the variation.” Abu El Ata teaches, in para. [0250], “The mathematics of the emulator may include the following definitions: U.S. Pat. No. 7,389,211 establishes the basis for a mathematical predictive solution that analytically predict system performance (in general terms), According to one embodiment such solution can be conceptually expressed in the form: X=X.sub.0+Σ.sub.M.sup.(d)X.sub.M+Σ.sub.N.sup.(d)x.sub.N  (1),” and also teaches various mathematical functions in subsequent paragraphs. The determining of such functions in Abu El Ata reads on the claimed “determining a function relating the performance metrics and the cross-system risk based on the variation.”
Regarding claim 3, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 1, wherein the cross-system risk indicates a rate of change in performance metrics of the source exceeding at least one predetermined threshold.” Abu El Ata teaches, in para. [0286], “An adverse event may be identified based on a rate of change in performance metrics or other characteristics, where one or more of those metrics exceed a threshold rate of change.”
Regarding claim 4, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 1, wherein said modeling includes dimensions of cost, service quality and productivity of the first system model, each of the plural sets of operational parameters of the first system model defining operational requirements for cost, service quality and productivity. Abu El Ata teaches, in para. [0168], “The enterprise emulator 1110 receives an enterprise model 500, including the IS architecture model 512 and business services model 510 (further including the external resources and dynamics model 530, described above), and emulates the enterprise through execution of one or more specified business services. The enterprise emulator 1110 provides vectors for throughput 1115, response time 1116 and consumption 1117, which are derived from the emulation of the business service(s).” Abu El Ata teaches, in para. [0169], “The vectors 1115-1117 are translated and applied to additional business information to provide four reporting “views”: productivity and revenue 1150, service quality 1151, cost and cost effectiveness 1152, and scalability 1153.”
Regarding claim 6, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 1, further comprising modifying an information system component of at least one of the first, second and third systems based on the modification, the modified information system component causing the first system to avoid the at least one risk. Abu El Ata teaches, in para. [0087], “If, at step 160, at least one of the business processes exhibits unacceptable business performance metrics, the comparison module 40 at step 180 in FIG. 3b attempts to identify the supporting component models in the application and technology layers causing their unacceptable performance metrics. Toward that end, comparison module 40 evaluates the performance metrics of the supporting hardware and software component models linked to the one or more business processes exhibiting unacceptable performance metrics.” Abu El Ata teaches, in para. [0089], “If, at step 190, one or more of the supporting component models do exhibit unacceptable performance metrics, then step 210 forwards the identity of the supporting components and the unacceptable performance metrics to the rule-based modification engine 25 to determine modifications to the subject IS architecture for improvement.”
Regarding claim 7, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 6, wherein said modeling includes dimensions of speed and loss of the second system model, each of the plural sets of operational parameters of the second system model defining operational requirements for speed and loss.” Abu El Ata teaches, in para. [0062], “Layer 15 also translates the corporate and business layers 13, 14 quality and performance criteria into quantitative requirements and quantitative indicators.” Abu El Ata teaches, in para. [0063], “Data and technical architecture layer 16 translates the high level definitions (logical structures and performance criteria) produced by corporate layer 13, business layer 14 and application architecture layer 15 into physical definitions and implementation constraints. That is, layer 16 identifies the physical requirements (processing speed, memory, storage, infrastructure services, etc.) to achieve and support the business processes and corresponding application/software components.” Abu El Ata teaches, in para. [0352], “In this example application, a hierarchic perturbation model is provided to emulate the complexity of a transactional system comprised of: (1) application server, (2) processor, (3) database, (4-5) data storage and (6-8) data tables.” Abu El Ata teaches, in para. [0356], “The case in Table A, below, was emulated through a perturbation model populated by the static characteristics of the system and using the model libraries to compute the performance numbers. After validation with real life measurements, using common values of workload and system parameters, the emulator was considered both representative and accurate to allow for reproducibility scenarios.” Abu El Ata teaches, in para. [0357], “In examining the differences between scenario one and two, we noticed that the response time was degraded by a factor of 12.4 times.” Abu El Ata teaches, in para. [0360], “The lessons learned from this case were that: A) The service time, which had been previously used as baseline, is not always constant. B) The relative variations in speeds among service stations can produce complexity patterns that are difficult to measure or derive by simple statistics. C) The speed and intensity of degradation could be greater than any historical data analysis, common sense, and/or popular wisdom can support.” The processing speed and/or the service station speeds in Abu El Ata read on the claimed “dimensions of speed,” and the degradation in Abu El Ata reads on the claimed “dimensions” “of loss.” Either of the above-mentioned models in Abu El Ata reads on the claimed “second system model.” The physical requirements and quantitative requirements in Abu El Ata read on the claimed “plural sets of operational parameters of the second model defining operational requirements for speed and loss.”
Regarding claim 8, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 7, wherein said modeling includes modeling a change in at least one of the cost, response time and throughput of the first system model as a result of at least one of the speed and loss of the second system propagated via at least one of the links.” Abu El Ata teaches, in para. [0165], “[0165] At step 620, the operator model 601 then calculates the total response time for the task, which is based on the queue time, the time to complete the task, and any additional latencies. A rate of tasks completed over time, or throughput, may also be calculated based on the productivity in completing the task and other tasks over a given length of time (622). Based on the total response time and data regarding overhead (managing and supporting) resources, at step 624 the model 601 may calculate the occupation rate and management overhead associated with completing the task, which in turn enables calculation of the total cost of the task (626).” The calculating of total costs, total response time, and throughput of any of the models of Abu El Ata reads on the claimed “modeling a change in at least one of the cost, response time and throughput of the first system model.” The relationships between models (see, e.g., FIG. 13 of Abu El Ata) reads on the claimed “change” “as a result of at least one of the speed and loss of the second system propagated via at least one of the” relationships. As explained above in the rejection of claim 1, Liu teaches relationships including interconnections that read on the claimed “links.”
Regarding claim 9, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 1, further comprising identifying at least one adverse event from a rate of change in the performance metrics exceeding at least one predetermined threshold.” Abu El Ata teaches, in para. [0009], “From these performance metrics, one or more adverse events may be identified based on a rate of change in the performance metrics exceeding at least one predetermined threshold.”
Regarding claim 10, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 9, further comprising modeling propagation of the adverse event to at least one of the system models via the links.” Liu teaches, in para. [0078], “FIG. 9 illustrates an example merged node structure 900 that is generated based on three different node structures generated based on three risk assessment models.” Liu teaches, in para. [0081], “After the merged node structure is generated, the process 300 then generates the universal model 206 based on the merged node structure. As shown in FIG. 9, the merged node structure 900 represents a logic flow of how an output may be produced based on a set of inputs corresponding to the input nodes of the merged node structure.” Determining the effects of data of nodes passing via interconnections to other nodes in the model of Liu reads on the claimed “modeling propagation of the adverse event to at least one of the system models via the links.” Such teachings of Liu re particularly relevant when used to modify Abu El Ata, which already shows different system models affecting each other (see, e.g., FIG. 13). The rationales for rejecting claim 1 based on combining the teachings of Liu with those of Abu El Ata, also apply to this rejection of claim 10. See also, paras. [0276] and [0304] of Abu El Ata, wherein the tracing of paths and/or the ripple effect, respectively, read(s) on the claimed “modeling propagation.”
Regarding claim 11, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 9, further comprising determining performance metrics of the multi-system model as a result of the adverse event.” Abu El Ata teaches, in para. [0288], “Performance metrics of the multi-layer model may be modeled under plural sets of operational parameters, where the performance metrics include dimensions of cost, quality of service and throughput. From these performance metrics, one or more adverse events may be identified based on a rate of change in the performance metrics exceeding at least one predetermined threshold.”
Regarding claim 12, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 9, further comprising: generating a map relating the at least one adverse event to corresponding instances of the plural sets of operational parameters; determining, based on the map, at least one risk for a given state of the multi-system, the at least one risk defining a probability of an outcome including the at least one adverse event; and reporting the at least one risk to a user.” Abu El Ata teaches, in para. [0009], “a map can be generated to relate the adverse event(s) to corresponding instances of the plural sets of operational parameters. Based on this map, one or more risks can be determined and reported, where the risk(s) define a probability of an outcome including the at least one adverse event.”
Regarding claim 13, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 9, further comprising: determining at least one remedy, the at least one remedy identifying a modification to the system architecture to avoid the at least one risk; and updating the multi-layer model to incorporate the modification.” Abu El Ata teaches, in para. [0010], “Entries of the lookup table may also include remedies, or suggested actions (e.g., modifications to the system) to avoid the risk(s), which can also be reported.” Abu El Ata teaches, in para. [0074], “If accepted, the service architecture module 21 automatically incorporates the proposed modifications into the three dimensional multi-layer model of the enterprise IS architecture without further assistance from the system architect.”
Regarding claim 14, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 13, further comprising modifying an information system component of the first system based on the modification, the modified information system component causing the first system to avoid the at least one risk.” Abu El Ata teaches, in para. [0074], “If accepted, the service architecture module 21 automatically incorporates the proposed modifications into the three dimensional multi-layer model of the enterprise IS architecture without further assistance from the system architect.”
Regarding claim 15, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 9, further comprising: determining an occurrence probability of the multi-system transitioning from an initial state having an initial set of operational parameters to each of a plurality of successive states, the occurrence probability being calculated based on simulation data of the performance metrics under the plural sets of operational parameters.” Abu El Ata teaches, in para. [0269], “In order to drive emulation of the model, a first set of parameters (operating conditions) are defined. The first set of parameters may be defined, as described above with reference to FIGS. 3a-b, 6, 8 and 9, to simulate the model as it operates through a given workload (or other set of inputs) over time. With the first set of parameters defined, the model is then simulated under the first set of parameters to generate a corresponding first set of performance metrics (2210).”  Abu El Ata teaches, in para. [0298], “In one example, an occurrence probability may be assigned to each of the operational parameters 2610A-2610N, where the occurrence probability indicates a likelihood that the system will move from the initial state 2605 to the given operational parameters. For example, the set of operational parameters 2610A is assigned an occurrence probability of 3%. Such an occurrence probability may be determined based on historical data about the system, historical simulation data, data about comparable systems, and/or other sources.”
“Generating a map relating the at least one adverse event to 1) corresponding instances of the operational requirements of the plural sets of operational parameters and 2) the occurrence probability of the system transitioning from the initial state to the successive states, each of the successive states corresponding to one of the operational requirements of the plural sets of operational parameters.” Abu El Ata teaches, in para. [0296], “Given the identified adverse event(s), a map can be generated to relate the adverse event(s) to corresponding instances of the plural sets of operational parameters (2520). An example map is described below with reference to FIG. 26. Based on this map, one or more risks can be determined and reported, where the risk(s) define a probability of an outcome including the at least one adverse event (2525). In particular, the risk may be calculated based on the occurrence probability of each of the instances of the plural sets of operational parameters that are related to the identified adverse events.”
“Determining, based on the map, at least one risk for at least one of the successive states of the system, the at least one risk defining a probability of an outcome of the system including the at least one adverse event.” Abu El Ata teaches, in para. [0298], “From the map 2600, one or more risks to the system can be determined. A risk, as described above, may indicate a probability that the system will encounter an outcome that includes an adverse event. Such risks can be calculated through a number of means and may be expressed in a number of different ways, and examples of such analysis and presentation are provided in further detail below. In one example, an occurrence probability may be assigned to each of the operational parameters 2610A-2610N, where the occurrence probability indicates a likelihood that the system will move from the initial state 2605 to the given operational parameters.”
“Reporting the at least one risk to a user.” Abu El Ata teaches, in para. [0298], “The risks may be reported to a user.”
Regarding claim 16, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, further comprising generating a lookup table cross-referencing states of the multi-system to corresponding ones of the at least one risk. Abu El Ata teaches, in para. [0010], “In further embodiments, a lookup table can be generated to cross-reference states of the system to corresponding ones of the at least one risk.” See also claim 2 of Abu El Ata.
Regarding claim 17, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 16, wherein determining the at least one risk includes accessing the lookup table using information on the given state of the multi-system.” Abu El Ata teaches, in para. [0010], “The lookup table may be accessed using information on a given state of the system.” See also claim 3 of Abu El Ata.
Regarding claim 18, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 16, further comprising: analyzing a state of the multi-system; and wherein determining the at least one risk includes accessing the lookup table using information on the state of the multi-system.” Abu El Ata teaches, in para. [0010], “The lookup table may be accessed using information on a given state of the system. For example, for diagnostic applications, the state of the system may be analyzed and then compared to entries in the lookup table to determine the risk inherent in the system.” See also claim 4 of Abu El Ata.
Regarding claim 19, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 16, further comprising determining at least one remedy, the at least one remedy identifying a modification to the system architecture of the multi-system to avoid the at least one risk, the lookup table cross-referencing the states of the multi-system to corresponding ones of the at least one risk and the at least one remedy.” Abu El Ata teaches, in para. [0010], “The lookup table may be accessed using information on a given state of the system. For example, for diagnostic applications, the state of the system may be analyzed and then compared to entries in the lookup table to determine the risk inherent in the system. Entries of the lookup table may also include remedies, or suggested actions (e.g., modifications to the system) to avoid the risk(s), which can also be reported.” See also claim 5 of Abu El Ata. The characteristics of the system, or any sub-system forming part of the system, reads on the claimed “system architecture.”
Regarding claim 20, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 19, further comprising reporting the at least one remedy to the user.” Abu El Ata teaches, in its claim 6, “reporting the at least one remedy to the user.”
Regarding claim 21, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein determining the at least one risk includes: calculating the probability of the outcome of the multi-system including the at least one adverse event based on an occurrence probability of each of the instances of the plural sets of operational parameters.” Abu El Ata teaches, in its claim 1, “determining, based on the map, at least one risk for a given state of the system, the at least one risk defining a probability of an outcome including the at least one adverse event. Abu El Ata teaches, in its claim 7, “determining the at least one risk includes: calculating the probability based on an occurrence probability of each of the instances of the plural sets of operational parameters.”
Regarding claim 22, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein the plural sets of operational parameters include a set of operational parameters corresponding to the given state of the multi-system and at least one set of operational parameters corresponding to deviations from the given state of the multi-system.” Abu El Ata teaches, in its claim 8, “wherein the plural sets of operational parameters include a set of operational parameters corresponding to the given state of the system and at least one set of operational parameters corresponding to deviations from the given state of the system.”
Regarding claim 23, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 22, wherein the set of deviations includes at least one of 1) output volume, 2) external resource volume, 3) structure of the system architecture of the multi-system, and 4) allocation of resources internal to the multi-system architecture.” Abu El Ata teaches, in its claim 9, “wherein the set of deviations includes at least one of 1) output volume, 2) external resource volume, 3) structure of the system architecture, and 4) allocation of resources internal to the system architecture.”
Regarding claim 24, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein modeling the performance metrics includes modeling the performance the multi-layer model over a model time dimension.” Abu El Ata teaches, in its claim 10, “wherein modeling the performance metrics includes modeling the performance the multi-layer model over a model time dimension.”
Regarding claim 25, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein modeling performance metrics of the multi-layer model includes: modeling performance metrics of the multi-layer model under a first set of operational parameters, said modeling including dimensions of cost, response time and throughput; generating a second set of operational parameters, the second set being distinct from the first set of operational parameters by one set of variables, the one set of variables include at least one of: failure of a component of the system architecture of the multi-system, a delay of an operation, a change in a sequence of operations, and an alternative mode of operation; modeling performance metrics of the multi-layer model under the second set of operational parameters, said modeling including dimensions of cost, response time and throughput; and identifying an adverse event from a rate of change in the performance metrics of the second set of operational parameters relative to the performance metrics of the first set of operational parameters, the rate of change exceeding at least one of the predetermined thresholds.” Abu El Ata teaches, in its claim 11, “wherein modeling performance metrics of the multi-layer model includes: modeling performance metrics of the multi-layer model under a first set of operational parameters, said modeling including dimensions of cost, quality of service and throughput; generating a second set of operational parameters, the second set being distinct from the first set of operational parameters by one set of variables, the one set of variables include at least one of: failure of a component of the system architecture, a delay of an operation, a change in a sequence of operations, and an alternative mode of operation; modeling performance metrics of the multi-layer model under the second set of operational parameters, said modeling including dimensions of cost, quality of service and throughput; and identifying an adverse event from a rate of change in the performance metrics of the second set of operational parameters relative to the performance metrics of the first set of operational parameters, the rate of change exceeding at least one of the predetermined thresholds.” Abu El Ata teaches, in para. [0084], “the construction module 30 models performance metrics for each layer of the multi-layer mathematical model. Such metrics include” “response time.”
Regarding claim 26, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein the at least one risk further indicates a time period corresponding to the probability of the outcome of the multi-system including the at least one adverse event.” Abu El Ata teaches, in its claim 1, “a probability of an outcome including the at least one adverse event,” and teaches, in its claim 12, “wherein the at least one risk further indicates a time period corresponding to the probability.”
Regarding claim 27, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein reporting the risk includes reporting a metric representing dynamic complexity of the multi-system.” Abu El Ata teaches, in its claim 13, “wherein reporting the risk includes reporting a metric representing dynamic complexity of the system.”
Regarding claim 28, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein reporting the risk includes reporting a metric representing at least one of: 1) degree of dependencies of the multi-system, 2) degree of dependencies that produce feedback, and 3) degree of deepness of the dependencies of the multi-system.” Abu El Ata teaches, in its claim 14, “wherein reporting the risk includes reporting a metric representing at least one of: 1) degree of dependencies of the system, 2) degree of dependencies that produce feedback, and 3) degree of deepness the dependencies of the system.”
Regarding independent claim 29, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to those recited by claim 1. As such, the rationales, used to reject claim 1 under 35 USC 103 based on the combination of Abu El Ata and Liu, also apply toward rejecting claim 29. Limitations of claim 29 that are not recited by claim 1 are taught by the combination of Abu El Ata and Liu (see, for example, the “computer readable medium” and “software instructions” of para. [0115] of Abu El Ata, and the “computer system” of para. [0114] of Abu El Ata).

Response to Arguments
In view of the amendments to claims 1, 19, 23, and 25 of the Amendment, the previous rejection of claims 12, 15-23, and 25-28, as indefinite under 35 USC 112(b), has been reconsidered, and is withdrawn.
On pp. 10-19 of the Amendment, the applicant presents arguments calling for reconsideration and withdrawal of the claim rejection under 35 USC 101. Each of the applicant’s arguments is individually addressed in one of the paragraphs below. For reference purposes, the examiner addresses the applicant’s arguments in the order presented in the Amendment.
On p. 12 of the Amendment, the applicant argues, “Although there are models that can be formed ‘in the mind, or by using pen and paper’ as the Office asserts, Applicant’s claim 1 does not recite such a model, as the aforementioned claim language recites a technological model that is explicitly required to be modeled and analyzed within a specialized technological environment.” The examiner finds the argument unpersuasive. The examiner finds no language in claim 1 that makes any of the claimed models “technological.” Any data that is in some way indicative of an aspect of a system, can reasonably be interpreted as modelling that system. Such data fall along a spectrum from general to specific, such as a spectrum covering a number, a text character, a mental model, a sketch, or a complex computerized technological model. Claim 1 is written in a way that allows interpretation of the claim elements to be as simple as a number, text, or the like, which is not inherently technological, and which does not need a specialized technological environment. For at least these reasons, the argument is unpersuasive.
On p. 12 of the Amendment, the applicant argues, “In the Office Action mailed 4/30/19 in the ’810 Application, the Office stated that the claims of the ’810 Application are ‘eligible under step 2A, Prong Two as they result in improving technology as changes are made to the system itself to avoid the determined risks.’ As made clear above, the present claims are closely similar in scope to the claims of the ’810 Application. Thus, the present claims are patent-eligible for at least the same reasons stated by the Office with regard to the ’810 Application.” The examiner finds the argument unpersuasive. Independent claim 1 of the present application concludes with models being updated, not the system itself being updated. The claimed models are part of the abstract idea elements of claim 1. Thus, improving the models amounts to improving the abstract idea, which does not warrant eligibility, because the judicial exception alone cannot provide the improvement, per MPEP 2106.05(a). Further, the examiner declines to treat similarities between the claims of the ’810 application and the claims of the present application as grounds for finding the claims of the present application eligible. The claims of the present application must stand on their own merit in light of their unique recitations, and in light of the current legal landscape. The claims of the present application fail to meet the criteria of the multi-step patent eligibility analysis of MPEP 2106 as it stands now. For at least these reasons, the argument is unpersuasive.
On p. 14 of the Amendment, the applicant argues, “Thus, one improvement to the technological process is accurate prediction and assessment of cross-system risks. Amended claim 1 recites the features relating to performing a multi-system simulation and identifying cross-system risks, which contributes to the improvements to the technological process described above.” On p. 15 of the Amendment, the applicant argues, “The above features require specific operation to 1) simulate a multi-system model under different operational parameters, 2) generate a map making the specific relations as indicated therein, 3) analyze the map to determine a cross-system risk to the multi-system, and 4) determine a remedy to avoid the risk and update the system model accordingly. These features include specific rules for execution by a computer processor. When those rules are carried out by the computer processor, the processor operates to simulate a multi-system and determine risks for the multi- system. The invention thereby detects risks in a manner that is more accurate and provides greater and more useful information than those provided by prior-art techniques. Thus, Applicant’s claim 1 recites specific rules that improve a technological process and, as a result, is not directed to an abstract idea.” The arguments are based on the McRo case, per p. 12 of the Amendment. The examiner finds the arguments unpersuasive. With respect to the claims of the present application, there is no technological process that is being improved. There is a method of risk assessment that is being improved. That may be, but is not necessarily, a technological process. The claims are unlike those in McRo, which involves claims the are tied to a technological process. A general “model” and related data (as claimed in the present application) is not comparable to the “output morph weight set stream” “phoneme sequence,” “timed data file of phonemes,” “intermediate stream of output morph weight sets,” “desired frame rate,” and “lip synchronization and facial expression control of said animated characters” at issue in McRo. These aspects in McRo are tied to computer animation only, whereas the claims of the present application recite elements that can be entirely unrelated to computers or technology. Further, the fact that steps in the claims of the present application are carried out using a computer processor fails to warrant a finding of eligibility under Step 2A, Prong Two and Step 2B, because such an additional element is insufficient under multiple ineligibility rationales outlined in MPEP 2106.05. See the 35 USC 101 section above for a full explanation of the insufficiencies of the claimed additional elements of the claims of the present application.
On p. 17 of the Amendment, the applicant argues, “The above operations cannot practically be performed in the human mind, and thus, claim 1 is not directed to ‘mental processes.’ If the Office maintains that such operations can be performed practically in the human mind, then Applicant respectfully requests the Office to explain how this would be possible. Applicant would also request that the Office refer to support in a reference that describes performing such calculations mentally or with pen and paper.” The examiner finds the argument unpersuasive. An example of a simplistic arrangement that currently is covered by the claims of the present application is an arrangement of nodes and links on a piece of paper, wherein the nodes have characteristics and the links that connect the nodes have one or more values indicative of relationships between the nodes. A person viewing the paper may consider how the nodes and links are affected by changes in characteristics and/or values, and make changes to the nodes, links, characteristics, and/or values, based thereon. This could be carried out on a visual with only seven nodes and around the same number of links, and one or more characteristics or values associated with each. The prior art is replete with examples of similar visuals. commonly referred to as node-link graphs, node-link diagrams, network diagrams, etc. “Node–link diagrams trace back to 13th-century work of Ramon Llull, who drew diagrams of this type in order to analyze all pairwise combinations among sets of metaphysical concepts” according to https://think.design/services/data-visualization-data-design/network-diagram/#:~:text=Node%E2%80%93link%20diagrams%20trace%20back,among%20sets%20of%20metaphysical%20concepts.” For at least these reasons, the argument is unpersuasive.
On p. 17 of the Amendment, the applicant argues, “Under McRO, claims are not directed to an abstract idea if they pertain to a specific method that improves an existing technological process. Therefore, a claim is not directed to an abstract idea when it recites specific rules that, when incorporated into a technological process, improve that technological process. Applicant’s claim 1 recites such a specific set of rules, as described above, that improve the technological process of risk assessment in multi-system simulations. Accordingly, Applicant’s claim 1 is not directed to an abstract idea.” The examiner finds the argument unpersuasive. As alluded to in rebuttals above, unlike the claims in McRo, which pertain to a specific method that improves an existing technological process, the claims of the present application pertain to a specific method that improves an abstract idea (e.g., that improves models). “The judicial exception alone cannot provide the improvement.” (See MPEP 2106.05(a).) For at least these reasons, the argument is unpersuasive.
On p. 18 of the Amendment, the applicant argues, “Applicant’s amended claim 1 recites such an element. As described above in part (1), amended claim 1 recites a specific set of operations that improve a technological process. These features require specific operation to 1) simulate a multi-system model under different operational parameters, 2) generate a map making the specific relations as indicated therein, 3) analyze the map to determine a cross-system risk to the multi-system, and 4) determine a remedy to avoid the risk and update the system model accordingly. When those rules are carried out, an example embodiment can identify and remedy cross-system risks that are not identified in prior-art approaches. Thus, Applicant’s claim 1 recites specific rules that improve the technical fields related to a computer-implemented method of risk analysis. As a result, even if Applicant’s claim 1 were considered to be directed to a judicial exception, i.e., an abstract idea, each claim integrates the judicial exception into a practical application, and, thus, is directed to patent-eligible subject matter under Step 2A.” The examiner finds the argument unpersuasive. None of items “1” through “4,” identified above in the passage taken from the Amendment, recites an additional element for consideration under Step 2A, Prong Two or Step 2B. The numbered items are, instead, abstract idea elements relating to “improved” modelling. For at least these reasons, the argument is unpersuasive.
On p. 19 of the Amendment, the applicant argues, “Applicant’s claim 1, as described above, recites specific improvements both to the technological field of computer-implemented risk analysis and to the system being modeled. Thus, Applicant’s claim 1 recites specific rules that improve the technical fields related to a computer-implemented method of risk analysis. As a result, even if Applicant’s claim 1 were considered to be directed to a judicial exception, i.e., an abstract idea, each claim integrates the judicial exception into a practical application, and, thus, is directed to patent-eligible subject matter under Step 2A.” The examiner finds the argument unpersuasive. While the applicant’s claims may recite improvements to risk analysis and modeling, such improvements are related to abstract idea elements, and not to a technological field or computer-implementation. The examiner’s reasoning in making such a conclusion has been explained in the rebuttals of the paragraphs above. It is only by interpreting the applicant’s claims in an overly-narrow manner, and ignoring broader, reasonable interpretations of the claim limitations, that a link is created with improvements to technology, technological fields, and computer-implementation. Until the explicit language of the claims support focusing in on the narrower interpretation, the broader but reasonable interpretation will be applied and the rejection maintained. For at least these reasons, the argument is unpersuasive.
On pp. 19-22 of the Amendment, the applicant presents arguments calling for reconsideration and withdrawal of the claim rejection under 35 USC 103, based on the combination of the cited Abu El Ata and Liu references. Each of the applicant’s arguments is individually addressed in one of the paragraphs below. For reference purposes, the examiner addresses the applicant’s arguments in the order presented in the Amendment.
On p. 20 of the Amendment, the applicant argues, “The cited references fail to suggest ‘incorporating links into the multi-system model, each of the links modeling a direct dependency between performance of at least two of the first, second and third systems,’ as recited in Applicant’s claim 1.” On the same page of the Amendment, the applicant argues, “Turning first to Abu El Ata ’263, the Office cites Fig. 12 and 13 and paragraphs [0146] and [0147]. Here, in paragraphs [0146]-[0147], Abu El Ata ’263 describes the process shown in Fig. 13, which is a process of emulating the business service model 521 shown in Fig. 12. The business service model 521 is a model of a process, not a system, and this process is shown as the flow chart in Fig. 13.” Also on p. 20 the applicant argues, “the ‘arrows’ shown in Fig. 13 simply depict the flow of information between the business service model 521 (a process model), and processes external to the model 521. They do not represent ‘a direct dependency between performance of at least two of the first, second and third systems,’ as recited in Applicant’s claim 1.” The examiner finds the arguments above unpersuasive. The business processes are inexorably linked to system elements that perform the business processes, in Abu El Ata. Thus, the business service models in Abu El Ata also are models of systems performing the services. Put another way, a business service model is one way of modeling a system that performs the service. Further, information flows between elements in Abu El Ata indicate upstream elements and downstream elements, with the downstream elements having a direct dependency from the upstream elements. Because the upstream and downstream elements can be performed by different parts of the business, the arrows indeed represent a direct dependency between performance of the parts (subsystems) of the business (system). For at least these reasons, the arguments are unpersuasive.
On pp. 20 and 21 of the Amendment, the applicant argues that “Liu fails to make up for the features not suggested by Abu El Ata ’263” and “Liu’s ‘connections’ between nodes are merely represent the transition between transformation of information at each of the nodes. Such a feature has no relation to ‘links modeling a direct dependency between performance of at least two of the first, second and third systems’ as recited in Applicant’s claim 1.” The examiner finds the arguments unpersuasive. The connections in Liu, which are similar to the flows identified with arrows in Abu El Ata, are synonymous with links, and when applied to the existing teachings and arrangements of Abu El Ata (which have elements that read on the claimed “systems”), render the claim limitations obvious. In response to the applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues, on p. 22 of the Amendment, “Thus, none of the above portions of Abu El Ata ’263 disclose ‘identifying a cross-system risk,’ wherein the cross-system risk indicates a ‘change in performance metrics of one of the system models due to a modeled action that propagates through at least two of the links’ as recited in Applicant’s claim 1. Even if the ‘relationships’ identified Abu El Ata ’263 were comparable to Applicant’s ‘links’ in claim 1, Abu El Ata ’263 makes no mention of modeling any action that propagates through at least two of the links, wherein those links model a ‘direct dependency between performance of at least two of the first, second and third systems.’ Thus, Abu El Ata ’263 does not disclose ‘identifying a cross-system risk...’ as recited in Applicant’s claim 1.” The examiner finds the arguments unpersuasive. Any event that affects (e.g., is implemented in) the business service models, in Abu El Ata, reads on the claimed “cross-system risk.” The effects of the event on the business service models and information flows, especially ones downstream or lower hierarchically, in Abu El Ata, constitutes propagation through dependencies. Such dependencies are taught throughout Abu El Ata, including in the hierarchy of elements shown in FIG. 1, and the directional flows shown in at least FIGS. 2, 3a, 3b, 6, 8, 9, 12-14b, and 16, among other places.  For at least this reason, the arguments are unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
U.S. Pat. No. 11,392,875 B2 to Carstens et al. describes a computer-based system for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities (see abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624